EXHIBIT 10.3
SM&A
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
OF
PETER PACE
     This Amendment No. 1 to Employment Agreement (this “Amendment”) is entered
into as of August 28, 2008 by and between SM&A, a Delaware corporation (“SM&A”),
and Peter Pace (“Employee”), with reference to the following:
Employee and SM&A desire to amend the Employment Agreement to reflect certain
agreed upon changes in the compensation and benefits.
     NOW, THEREFORE, in consideration of the promises and obligations contained
herein and in the Employment Agreement, SM&A and Employee agree to amend the
Employment Agreement as follows, with each such amendment to become effective as
of August 28, 2008:
     Provisions of the Employment Agreement, to the extent superseded by the
attached “Executive Severance and Retention Agreement” are deemed stricken from
the Employment Agreement for such superseded purposes and will have no force or
effect.
     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of
August 28, 2008.

                  SM&A    
 
           
 
  By:   /s/ Joseph B. Reagan     
 
           
 
      Joseph B. Reagan    
 
      Chairman Compensation Committee    
 
      Board of Directors    
 
           
 
      /s/ Anna Aguirre    
 
           
 
      Anna Aguirre    
 
      SVP Human Resources    
 
           
 
      /s/ Peter Pace     
 
           
 
      Peter Pace    

Exh 10.3_Pace Amendment 1-2008

 